NOTE: This order is nonprecedential.

  Wintteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ~trtutt

            LANDMARK SCREENS, LLC,
                Plaintiff-Appellant,
                            v.
        MORGAN, LEWIS, & BOCKIUS, LLP,
           AND THOMAS D. KOHLER,
              Defendants-Appellees.


                        2011-1297


   Appeal from the United States District Court for the
Northern District of California in case no. 08-CV-2581,
Judge Jeremy Fogel.


                      ON MOTION


                       ORDER
    Upon consideration of the motion to substitute San-
ford Jay Rosen for Clark S. Stone as principal counsel for
Landmark Screens, LLC,
   IT Is ORDERED THAT:
    The motion is granted. Sanford Jay Rosen and Clark
S. Stone should promptly file new entries of appearance.
LANDMARK SCREENS v. MORGAN LEWIS                             2
                                   FOR THE COURT



      JUL 25 2011                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Clark S. Stone, Esq.
    Sanford Jay Rosen, Esq.
    Steven P. Ragland, Esq.                       PILED
                                          •.s. COURT OFAPPEALS FOR
s21                                         TI:fE FEDERAL CIRCUIT

                                               JUL 252011

                                                JANHORBALY
                                                   CLERK